DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 07/05/2022 responsive to the Office action filed 04/07/2022 has been entered. Claims 1 and 2 have been amended. Claims 7 and 8 were previously withdrawn. New claims 9-11 have been added. Claims 1-11 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 8-9 filed 07/05/2022, with respect to the rejection of the claim 1 under 103 has been fully considered and but are not persuasive. 
Applicant argues that “Sejima discloses that the region 562z is a region for molding the inner peripheral end face 32c of the concave portion 32 in the meshing portion die surface 56y. See col 8, lines 34-36. Thus, Sejima discloses that the region 562z is a part of the meshing portion 8 die surface 56y, and thus discloses that the region 562z and the meshing portion die surface 56y are on the same member.”
These arguments are found to be unpersuasive because:
In Sejima’s teaching which is cited by Applicant, Sejima clearly teaches that the region 561 z for molding the inner peripheral end surface 31 c of the convex portion 31 and the region 562 z for molding the inner peripheral end surface 32 c of the concave portion 32 in the meshing portion die surface 56 y are offset to the inner peripheral side of the gate die surface 56 z (Co 8 li 32-37). That is, the region 562 z is the projection portion of the mold for molding the inner peripheral end surface 31 c of the liner and the region 562 z is arranged on (under) the meshing portion die surface 56 y. Since Sejima in view of Miyamoto teaches dividing the insert (“a first inner die 56”) into two molds (layers) to provide gaps and air-discharge passages near the recessed projecting portion (See the dotted line in the annotated Fig. 5), the meshing portion die surface 56 y is not a unitary part with the region 562 z. Thus, the meshing portion die surface 56 y and the region 562 z are provided on different layers each other.

    PNG
    media_image1.png
    617
    1300
    media_image1.png
    Greyscale

Claim Objections

Claim 1 is objected to because of the following informalities: Applicant has been advised to replace “members” to – layers – for the consistency of the claimed language being used.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sejima et al. (US 9,377,162) in view of Miyamoto et al. (US 2019/0193315) and Marchadier et al. (US 7,118,702) (All of record).

With respect to claim 1, Sejima teaches a forming mold (“an injection molding die”, Fig. 3) for a pressure container liner (“pressure vessel liner 1”) having a topped cylindrical shape with an opening (“opening portion 22”) formed in a center of a top portion of the pressure container liner (Co 5 li 27), the pressure container liner including a female serration (“meshing portion 3”) serving as a fitting part to be fitted in a mouth piece (“The meshing portion 3 is meshed with the mouthpiece side meshing portion, thereby restricting the rotation of the mouthpiece 7 with respect to the pressure vessel liner 1.”, Co 7 li 23-26), the female serration being formed around the opening of the top portion (“the meshing portion 3 is disposed coaxially with the opening portion 22 on the radially outer side of the opening portion 22”, Co 6 li 21-23), the forming mold (“an injection molding die”) comprising 
an insert (“a first inner die 56”, Co 7 li 52) including a recessed-projecting portion by which the female serration is to be formed (“a portion defining the meshing portion cavity 61 is referred to as an meshing portion die surface 56 y”, Co 7 li 65-66), the recessed-projecting portion ranging in a circumferential direction of the forming mold (Fig. 3), the insert being configured to form a film gate (“40”) between the insert (“56”) and an outer mold (“50”) (“a cavity (a gate cavity 60) for molding the gate 40 is defined by the outer die 50 and the first inner die 56”, Co 7 li 52-54), the film gate being connected to a radially outer side of the recessed-projecting portion (“the rear end portion of the film gate 42 has a substantially ring shape and is integrated with the liner main body portion 25 on the outer peripheral side of the meshing portion 3 in the pressure vessel liner 1.”, Co 7 li 34-37).

Sejima does not specifically teach that (a) the insert includes a lower layer and an upper layer divided from each other in an up-down direction such that an upper end of the recessed-projecting portion becomes part of contacting faces between the upper layer and the lower layer; the lower layer is configured such that the recessed-projecting portion is provided in a radially outer end part of an upper end part of the lower layer; the upper layer has a lower face placed, from above, on an upper face of the lower layer including the recessed-projecting portion; (b) the upper layer and the lower layer have respective bolt holes extending in the up-down direction, the respective bolt holes being formed in respective radially central parts of the upper layer and the lower layer such that a bolt by which the upper layer and the lower layer are fastened to each other is passed through the respective bolt holes; (c) gaps on the contacting faces between the upper layer and the lower layer are set to a size that allows gas to pass through the gaps but does not allow resin to pass through the gaps; (d) an air-discharge passage via which a vicinal area of the recessed-projecting portion is connected to the bolt holes is formed on the contacting faces; and (e) the lower laver includes projection portions projecting radially outwardly of the lower laver and having respective upper faces inclined downward as the respective upper faces go radially outwardly of the lower laver, an outer-edge lower face as a lower face of a radially outer end part of the upper laver faces the respective upper faces of the projection portions and is inclined downwardly as the outer-edge lower face moves radially outward of the upper laver, and the projection portions and the outer-edge lower face are provided on different members from each other.

As to (a) and (c), in the same field of endeavor, a mold for injection molding, Miyamoto teaches that the mold 61 includes a first mold 65 for the outer shape of the joint body 11 and second molds 66 for the inner shape of the joint body 11 (Pa [0070]), the second mold 66 includes an inner mold 83 and an outer mold 84 so that a gas-flowing gap 81 forms therebetween to a discharge space outside the cavity 88 and allows gas to flow from the cavity 88 to the discharge space (Pa [0076] and [0077]), and the gaps preferably facilitate discharge of unnecessary gas and inhibit infiltration of molten resin (Pa [0088]). Miyamoto further teaches that the first gaps 81 are disposed in the second molds 66 so that one end of each first gap 81 is exposed to a region of the cavity 88 for the inner sleeve 23, namely, a narrow end of the cavity 88 apart from the injection port 76 or the bent portion 79, thus it is possible to effectively prevent gas from staying in the narrow end of the cavity 88, and prevent shape defects of the grooves 29 in the narrow end (Pa [100] and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sejima with the teachings of Miyamoto and provide gaps and air-discharge passages near the recessed projecting portion by dividing the insert (“a first inner die 56”) into two molds (layers) in order to effectively prevent gas from staying in the narrow end of the cavity for the female serration (“meshing portion 3”) and prevent shape defects thereof. In this modification, an upper end of the recessed-projecting portion would become part of contacting faces between the upper layer and the lower layer, the lower layer being configured such that the recessed-projecting portion would be provided in a radially outer end part of an upper end part of the lower layer, and the upper layer having a lower face would be placed, from above, on an upper face of the lower layer including the recessed-projecting portion.
As to (b) and (d), in the same field of endeavor, a mold having a venting ability, Marchadier teaches the mold comprises a plurality of sheets (Co 3 li 4-6), the sheets 1 can comprise partial cutouts such that when the sheets are in place against one another, they form a venting channel that can connect the interior of the mold (or at least a zone close to the molding surface) to the outside of the mold (Co 3 li 25-30), and the fixing means (bolt and nut) to form the mold are arranged in the common cutouts 102 (Co 5 li 55-60 and Co 6 li 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sejima in view of Miyamoto with the teachings of Marchadier and provide common holes in both layers of the insert in order to clamp two layers by a bolt and allow the gas to pass from the recessed-projecting potion to the common holes.
As to (e), since in this modification, the insert (“a first inner die 56”) is divided into two molds (layers) to provide gaps and air-discharge passages near the recessed projecting portion, the combination further teaches that the lower layer includes projection portions (“562 z”) projecting radially outwardly of the lower layer and having respective upper faces inclined downward as the respective upper faces go radially outwardly of the lower layer (“the region 562 z for molding the inner peripheral end surface 32 c of the concave portion 32”, Co 8 li 34-35), an outer-edge lower face (“56 y”) as a lower face of a radially outer end part of the upper laver faces the respective upper faces of the projection portions and is inclined downwardly as the outer-edge lower face moves radially outward of the upper layer, and the projection portions and the outer-edge lower face are provided on different members from each other (See the annotated Figs. 5 and 6).

    PNG
    media_image2.png
    617
    1431
    media_image2.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sejima et al. (US 9,377,162) in view of Miyamoto et al. (US 2019/0193315) and Marchadier et al. (US 7,118,702) as applied to claim 1 above, and further in view of Kashimura (US 2008/0066570) (All of record).

With respect to claim 2, the combination as applied to claim 1 above further teaches that the lower layer includes 
a lower-layer body portion in which recessed outer peripheral surfaces (“561 z”) as a radially outer end face of the upper end part of the lower layer form a circumferential surface (“the region 561 z for molding the inner peripheral end surface 31 c of the convex portion 31”, Co 8 li 32-33);
the recessed-projecting portion is formed such that the projection portions are placed intermittently via the recessed outer peripheral surfaces (Figs. 5 and 6);
the outer-edge lower face (“56 y”, Co 7 li 66) extends radially outwardly from projecting outer peripheral surfaces as respective radially outer end faces of the projection portions (See the annotated Figs. 5 and 6 of Sejima).

    PNG
    media_image3.png
    840
    1396
    media_image3.png
    Greyscale

The combination teaches the gaps and the air-discharge passages between the upper layer and the lower layer of the insert and the bolt holes, but does not specifically teach that the air-discharge passage includes outer air-discharge grooves formed on contacting faces of the outer-edge lower face with the respective upper faces of the projection portions, the outer air-discharge grooves extending in the circumferential direction on a radially inner side from the projecting outer peripheral surfaces, an inner air-discharge groove formed on a contacting face between the lower face of the upper layer and an upper face of the lower-layer body portion and extending in the circumferential direction on a radially inner side from the recessed outer peripheral surfaces, and first radial air-discharge grooves extending radially so as to connect the outer air-discharge grooves and the inner air-discharge groove to the bolt holes.
In the same field of endeavor, mold for injection molding, Kashimura teaches that 
gas-releasing grooves in the circumferential direction are formed accordingly in the parting line 67, and the gas compressed within the cavity 53 during injection molding is smoothly discharged outside, via the gas-releasing groove (Pa [0080]), and a radial direction gas-releasing groove communicating with the circumferential direction gas-releasing groove is also formed (Pa [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Kashimura and provide multiple circumferential direction gas-releasing grooves and radial direction gas-releasing groove communicating with the circumferential direction gas-releasing grooves in order to effectively prevent gas from staying in the narrow end of the cavity. One would have found it obvious to communicate the radial direction gas-releasing groove with the bolt holes in order to allow the gas to pass from the recessed-projecting potion to the common holes.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sejima et al. (US 9,377,162) in view of Miyamoto et al. (US 2019/0193315), Marchadier et al. (US 7,118,702) and Kashimura (US 2008/0066570) as applied to claim 2 above, and further in view of Ohara (US 2019/0184660) (All of record).

With respect to claim 3, the combination as applied to claim 2 above teaches gaps on the contacting surface between molds to allow the pas to pass therethrough by not allow resin to pass therethrough and multiple circumferential direction gas-releasing grooves and radial direction gas-releasing groove communicating with the circumferential direction gas-releasing grooves, but is silent to the upper layer including a second upper layer and a first upper layer divided from each other such that a toric intermediate surface extending in the circumferential direction and extending upward from a generally intermediate part, on the outer-edge lower face, between a radially outer end of the upper layer and the projecting outer peripheral surfaces becomes part of contacting faces between the first upper layer and the second upper layer, the second upper layer having a generally toric shape and placed on the recessed-projecting portion from above, the first upper layer including a generally annular recessed portion in which the second upper layer is fitted; gaps on the contacting faces between the first upper layer and the second upper layer are set to a size that allows gas to pass through the gaps but does not allow resin to pass through the gaps; and a toric circumferential air-discharge groove and second radial air-discharge grooves are formed on the contacting faces, the toric circumferential air-discharge groove being formed on the intermediate surface and extending in the circumferential direction above the outer-edge lower face, the second radial air-discharge grooves being grooves via which the circumferential air-discharge groove is connected to the first radial air-discharge grooves.
In the same field of endeavor, a mold for releasing air, Ohara teaches that the upper side mold 14 located above the green tire T has a side shaping surface 14 a that shapes an upper sidewall of the green tire T (Pa [0027]), the upper side mold 14 and the lower side mold 15 have the same basic configuration to include side mold main bodies 20, 21, pieces 22, 23, and clearances 28, 29 provided between the side mold main body and each of the pieces (Pa [0030] and [0031]) from which the air existing between the green tire and each of the side molds is released, can accurately be provided on the side shaping surface (Pa [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Ohara and divide the upper layer into two layers – a main body and pieces being inserted in the recess of the main body and including recessed projecting portion- in order to release the gas in the cavity. In this modification, the multiple pieces would form a generally toric shape and the recess in the main body for accepting the pieces would be an annular recessed portion. Further, one would have found it obvious to a toric circumferential air-discharge groove and second radial air-discharge groove connecting the toric circumferential air-discharge groove to another grooves between two layers of the upper layer in order to effectively prevent gas from staying in the narrow end of the cavity.

With respect to claim 5, the combination as applied to claim 2 above teaches gaps on the contacting surface between molds to allow the pas to pass therethrough by not allow resin to pass therethrough and multiple circumferential direction gas-releasing grooves and radial direction gas-releasing groove communicating with the circumferential direction gas-releasing grooves, but is silent to the upper layer being divided into parts in the circumferential direction such that, when the upper layer is viewed in the up-down direction, surfaces each perpendicular to the circumferential direction and each passing through a corresponding one of circumferential centers of the projecting outer peripheral surfaces and the recessed outer peripheral surfaces in the lower layer serve as contacting faces between the parts; and gaps on the contacting faces between the parts thus divided from each other in the circumferential direction are set to a size that allows gas to pass through the gaps but does not allow resin to pass through the gaps.
In the same field of endeavor, a mold for releasing air, Ohara teaches that the upper side mold 14 located above the green tire T has a side shaping surface 14 a that shapes an upper sidewall of the green tire T (Pa [0027]), the upper side mold 14 and the lower side mold 15 have the same basic configuration to include side mold main bodies 20, 21, pieces 22, 23, and clearances 28, 29 provided between the side mold main body and each of the pieces (Pa [0030] and [0031]) from which the air existing between the green tire and each of the side molds is released, can accurately be provided on the side shaping surface (Pa [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Ohara and divide the upper layer into parts – a main body and pieces - in order to release the gas from the cavity. Even though Ohara does not teach that the surfaces each is perpendicular to the circumferential direction and each passing through a corresponding one of circumferential centers of the projecting outer peripheral surfaces and the recessed outer peripheral surfaces in the lower layer, since Kashimura teaches connecting grooves for effectively releasing gas by the venting network, one would have found it obvious to provide the contact surfaces of the pieces in order to connect the clearances (gaps) between the pieces and the grooves.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sejima et al. (US 9,377,162) in view of Miyamoto et al. (US 2019/0193315) and Marchadier et al. (US 7,118,702) as applied to claim 1 above, and further in view of Adachi (US 2003/0107159) (All of record).

With respect to claim 4, Sejima as applied to claim 1 above further teaches that the pressure container liner includes an opening tubular portion extending downward from a peripheral edge portion of the opening (“a bottomless opening portion 22 having a substantially cylindrical shape is formed in each of the bottom portions 20.”, Co 5 li 27-28), but does not specifically teach that the lower layer includes a first lower layer and a second lower layer divided in the up-down direction below the recessed-projecting portion, the first lower layer being placed on an upper side and including the recessed-projecting portion, the second lower layer being placed on a lower side and including a columnar portion configured such that a cavity corresponding to the opening tubular portion is formed between the columnar portion and a core.
However, Miyamoto and Marchadier teach dividing the mold into multiple pieces in order to allow gas to pass therebetween. Thus, one would have found it obvious to divide the lower layer into two pieces in order to allow gas to pass therebetween. Further, one would have found it obvious to choose the optimum direction of division by routine experimentation for the purpose of effectively releasing gases from the cavity.

The combination is silent to a surface treatment on an outer peripheral surface of the second lower layer.
In the same field of endeavor, an injection molding mold, Adachi teaches that it is preferable to use a method that ensures releasing a mold by subjecting the mold to a surface treatment such as Teflon plating for mold releasing or a Teflon sputtering treatment. This is because this eliminates the need of adding a releasing agent in an amount that may prevent bonding (Pa [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Adachi and provide a surface treatment such as Teflon plating or a Teflon sputtering treatment to the mold for the purpose of mold releasing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sejima et al. (US 9,377,162) in view of Miyamoto et al. (US 2019/0193315) and Marchadier et al. (US 7,118,702) as applied to claim 1 above, and further in view of Ohara (US 2019/0184660) (All of record).

With respect to claim 6, the combination as applied to claim 1 above is silent to a size of the gaps on the contacting faces.
In the same field of endeavor, a mold for releasing air, Ohara teaches that the upper side mold 14 and the lower side mold 15 have the same basic configuration to include side mold main bodies 20, 21, pieces 22, 23, and clearances 28, 29 provided between the side mold main body and each of the pieces (Pa [0030] and [0031]) from which the air existing between the green tire and each of the side molds is released, can accurately be provided on the side shaping surface (Pa [0014]), and the clearances within a range of 0.01 to 0.05 mm are set such that the air flows therethrough but unvulcanized rubber does not enter (Pa [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Ohara and provide the gaps having the size taught by Ohara in order to allow the air to flow therethrough but not allow the resin to pass therethrough. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sejima et al. (US 9,377,162) in view of Miyamoto et al. (US 2019/0193315), Marchadier et al. (US 7,118,702) and Kashimura (US 2008/0066570) (All of record).

With respect to claim 9, Sejima teaches a forming mold (“an injection molding die”, Fig. 3) for a pressure container liner (“pressure vessel liner 1”) having a topped cylindrical shape with an opening (“opening portion 22”) formed in a center of a top portion of the pressure container liner (Co 5 li 27), the pressure container liner including a female serration (“meshing portion 3”) serving as a fitting part to be fitted in a mouth piece (“The meshing portion 3 is meshed with the mouthpiece side meshing portion, thereby restricting the rotation of the mouthpiece 7 with respect to the pressure vessel liner 1.”, Co 7 li 23-26), the female serration being formed around the opening of the top portion (“the meshing portion 3 is disposed coaxially with the opening portion 22 on the radially outer side of the opening portion 22”, Co 6 li 21-23), the forming mold (“an injection molding die”) comprising 
an insert (“a first inner die 56”, Co 7 li 52) including a recessed-projecting portion by which the female serration is to be formed (“a portion defining the meshing portion cavity 61 is referred to as an meshing portion die surface 56 y”, Co 7 li 65-66), the recessed-projecting portion ranging in a circumferential direction of the forming mold (Fig. 3), the insert being configured to form a film gate (“40”) between the insert (“56”) and an outer mold (“50”) (“a cavity (a gate cavity 60) for molding the gate 40 is defined by the outer die 50 and the first inner die 56”, Co 7 li 52-54), the film gate being connected to a radially outer side of the recessed-projecting portion (“the rear end portion of the film gate 42 has a substantially ring shape and is integrated with the liner main body portion 25 on the outer peripheral side of the meshing portion 3 in the pressure vessel liner 1.”, Co 7 li 34-37).

Sejima does not specifically teach that (a) the insert includes a lower layer and an upper layer divided from each other in an up-down direction such that an upper end of the recessed-projecting portion becomes part of contacting faces between the upper layer and the lower layer; the lower layer is configured such that the recessed-projecting portion is provided in a radially outer end part of an upper end part of the lower layer; the upper layer has a lower face placed, from above, on an upper face of the lower layer including the recessed-projecting portion; (b) the upper layer and the lower layer have respective bolt holes extending in the up-down direction, the respective bolt holes being formed in respective radially central parts of the upper layer and the lower layer such that a bolt by which the upper layer and the lower layer are fastened to each other is passed through the respective bolt holes; (c) gaps on the contacting faces between the upper layer and the lower layer are set to a size that allows gas to pass through the gaps but does not allow resin to pass through the gaps; (d) an air-discharge passage via which a vicinal area of the recessed-projecting portion is connected to the bolt holes is formed on the contacting faces; and (e) the air-discharge passage includes an arcuate discharge channel formed intermittently in the circumferential direction.
As to (a) and (c), in the same field of endeavor, a mold for injection molding, Miyamoto teaches that the mold 61 includes a first mold 65 for the outer shape of the joint body 11 and second molds 66 for the inner shape of the joint body 11 (Pa [0070]), the second mold 66 includes an inner mold 83 and an outer mold 84 so that a gas-flowing gap 81 forms therebetween to a discharge space outside the cavity 88 and allows gas to flow from the cavity 88 to the discharge space (Pa [0076] and [0077]), and the gaps preferably facilitate discharge of unnecessary gas and inhibit infiltration of molten resin (Pa [0088]). Miyamoto further teaches that the first gaps 81 are disposed in the second molds 66 so that one end of each first gap 81 is exposed to a region of the cavity 88 for the inner sleeve 23, namely, a narrow end of the cavity 88 apart from the injection port 76 or the bent portion 79, thus it is possible to effectively prevent gas from staying in the narrow end of the cavity 88, and prevent shape defects of the grooves 29 in the narrow end (Pa [100] and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sejima with the teachings of Miyamoto and provide gaps and air-discharge passages near the recessed projecting portion by dividing the insert (“a first inner die 56”) into two molds (layers) in order to effectively prevent gas from staying in the narrow end of the cavity for the female serration (“meshing portion 3”) and prevent shape defects thereof. In this modification, an upper end of the recessed-projecting portion would become part of contacting faces between the upper layer and the lower layer, the lower layer being configured such that the recessed-projecting portion would be provided in a radially outer end part of an upper end part of the lower layer, and the upper layer having a lower face would be placed, from above, on an upper face of the lower layer including the recessed-projecting portion.
As to (b) and (d), in the same field of endeavor, a mold having a venting ability, Marchadier teaches the mold comprises a plurality of sheets (Co 3 li 4-6), the sheets 1 can comprise partial cutouts such that when the sheets are in place against one another, they form a venting channel that can connect the interior of the mold (or at least a zone close to the molding surface) to the outside of the mold (Co 3 li 25-30), and the fixing means (bolt and nut) to form the mold are arranged in the common cutouts 102 (Co 5 li 55-60 and Co 6 li 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sejima in view of Miyamoto with the teachings of Marchadier and provide common holes in both layers of the insert in order to clamp two layers by a bolt and allow the gas to pass from the recessed-projecting potion to the common holes.
As to (e), in the same field of endeavor, mold for injection molding, Kashimura teaches that gas-releasing grooves in the circumferential direction are formed accordingly in the parting line 67, and the gas compressed within the cavity 53 during injection molding is smoothly discharged outside, via the gas-releasing groove (Pa [0080]), and a radial direction gas-releasing groove communicating with the circumferential direction gas-releasing groove is also formed (Pa [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Kashimura and provide multiple circumferential direction gas-releasing grooves and radial direction gas-releasing groove communicating with the circumferential direction gas-releasing grooves in order to effectively prevent gas from staying in the narrow end of the cavity. One would have found it obvious to communicate the radial direction gas-releasing groove with the bolt holes in order to allow the gas to pass from the recessed-projecting potion to the common holes. In the same manner, since the lower layer comprises the region 561 z and the region 562 z (“the region 561 z for molding the inner peripheral end surface 31 c of the convex portion 31 and the region 562 z for molding the inner peripheral end surface 32 c of the concave portion 32 in the meshing portion die surface 56 y are offset to the inner peripheral side of the gate die surface 56 z.”, Co 8 li 32-37), one would have found it obvious to select the position of circumferential direction gas-releasing grooves by routine experimentation in order to effectively prevent gas from staying in the narrow end of the cavity. One would have found it obvious to arrange the circumferential direction gas-releasing grooves on the region 562 z for the same purpose, then one would appreciate that the circumferential direction gas-releasing grooves on the regions 562 z would be arcuate grooves to be fit on the regions 562 z.

With respect to claim 10, since in the combination as applied to claim 9 above, the insert (“a first inner die 56”) is divided into two molds (layers) to provide gaps and air-discharge passages near the recessed projecting portion, the combination further teaches that in the recessed-projecting portion, projection portions (“the region 562 z”) that project radially outwardly of the lower layer and recessed portions (“the region 561 z”) that are recessed radially inwardly of the lower layer are arranged alternately in the circumferential direction (“the region 561 z for molding the inner peripheral end surface 31 c of the convex portion 31 and the region 562 z for molding the inner peripheral end surface 32 c of the concave portion 32 in the meshing portion die surface 56 y are offset to the inner peripheral side of the gate die surface 56 z.”, Co 8 li 32-37).

With respect to claim 11, in the combination as applied to claim 10 above (as recited in the rejection of claim 9), since the lower layer comprises the projection portions (“the region 562 z”) and the recessed portions (“the region 561 z”), one would have found it obvious to select the position of circumferential direction gas-releasing grooves by routine experimentation in order to effectively prevent gas from staying in the narrow end of the cavity. One would have found it obvious to arrange the circumferential direction gas-releasing grooves on the projection portions for the same purpose, then one would appreciate that the circumferential direction gas-releasing grooves on the regions 562 z would be arcuate grooves to be fit on the regions 562 z. In the same manner, one would have found it obvious to arrange the circumferential direction gas-releasing grooves on the recessed portions for the same purpose, and one would have found it obvious to shape the circumferential direction gas-releasing grooves on the recessed portions in circular shapes to be fit on that regions.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742